Citation Nr: 1208596	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  05-03 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for Type 2 diabetes mellitus, prior to May 5, 2008.

2.  Entitlement to a separate, compensable evaluation for diabetic nephropathy.


REPRESENTATION

Appellant represented by:	Robin M. Webb, Attorney at Law


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1952 to October 1955, from June 1958 to July 1958, and from January 1965 to September 1982.

These claims come before the Board of Veterans' Appeals (Board) on appeal of January 2002 and April 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Cheyenne, Wyoming and Waco, Texas.

The Veteran appealed the Board's January 2007 decision to the U.S. Court of Appeals for Veterans Claims (hereinafter referred to as "the Court").  In that litigation, a Joint Motion for Remand was filed by the Veteran and the VA General Counsel.  In an Order of June 2008, the Court vacated the Board's decision and remanded the matter, pursuant to the joint motion.  The Veteran's claim was subsequently remanded by the Board during October 2008.  After completing the development indicated in the remand, the claim was returned to the Board, and in January 2010, the Board continued the denial of the claim.  The Veteran appealed the Board's January 2010 decision to the Court.  Again, a Joint Motion for Remand was filed by the Veteran and the VA General Counsel.  In an Order of September 2010, the Court vacated the Board's decision and remanded the matter to the Board, pursuant to the joint motion.  

In a January 2011 statement, the Veteran's attorney remarked that "Mr. Stephenson does not seek a higher initial evaluation before May 5, 2008, the date he was prescribed insulin."  In response to this statement, in February 2011, the Board dismissed the issue of entitlement to an evaluation in excess of 20 percent for Type 2 diabetes mellitus with diabetic nephropathy, prior to May 5, 2008, and remanded the issue of entitlement to an evaluation in excess of 20 percent for Type 2 diabetes mellitus with diabetic nephropathy, from May 5, 2008 further development.

In response to the February 2011 Board decision, the Veteran's attorney and the VA General Counsel filed a Joint Motion for Partial Remand concerning the issue of an increased rating for diabetes mellitus with diabetic nephropathy prior to May 5, 2008.  The parties specified that the Veteran had not withdrawn the entirety of the issue of a higher rating for diabetes prior to May 5, 2008, with respect to the issue of a separate rating for diabetic nephropathy.  In an Order of September 2011, the Court vacated the Board's February 2011 decision to the extent that it dismissed entitlement to an initial evaluation in excess of 20 percent for Type 2 diabetes mellitus with diabetic nephropathy prior to May 5, 2008, and remanded the matter to the Board, pursuant to the joint motion.

In a February 2012 statement, the Veteran's attorney clarified that the Board can dismiss the issue of entitlement to an initial evaluation in excess of 20 percent for Type 2 diabetes mellitus, prior to May 5, 2008, provided that the issue of entitlement to an initial separate evaluation for diabetic nephropathy from the effective date of service connection for Type 2 diabetes mellitus remained on appeal.  Consequently, the Board has recharacterized the issues on the title page to reflect this clarification.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a separate compensable evaluation for diabetic nephropathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from August 1952 to October 1955, from June 1958 to July 1958, and from January 1965 to September 1982.

2.	On February 14, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's attorney, that the Veteran no longer sought an increased rating in excess of 20 percent for his Type 2 diabetes mellitus, prior to May 5, 2008, provided that the issue of entitlement to a separate compensable evaluation for diabetic nephropathy remained on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the claim for an increased rating in excess of 20 percent for his Type 2 diabetes mellitus, prior to May 5, 2008, by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran's attorney indicated in a written statement submitted on February 14, 2012, that the Veteran no longer sought an increased rating in excess of 20 percent for his Type 2 diabetes mellitus, prior to May 5, 2008, provided that the issue of entitlement to a separate compensable evaluation for diabetic nephropathy remained on appeal.  Hence, there remain no allegations  of errors of fact or law concerning this particular portion of the appeal for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this portion of the appeal and it is dismissed.


ORDER

The appeal regarding the claim for an increased rating in excess of 20 percent for his Type 2 diabetes mellitus, prior to May 5, 2008, is dismissed.


REMAND

Service connection has been in effect for Type 2 diabetes mellitus since September 1, 2000.  The Veteran is seeking a separate compensable evaluation for diabetic nephropathy from that date.  Although the record reflects that the Veteran has a diagnosis of microalbuminuria (see, for example, the June 2004 VA examination report), none of the VA examination reports of record contain the necessary information to appropriately rate the Veteran's renal dysfunction.  Consequently, a remand is necessary to afford the Veteran an appropriate VA examination by a nephrologist.

Additionally, the Veteran's attorney has indicated that the Veteran has received treatment from VAMC Marion, Illinois, from October 2006 through the present, and treatment from VAMC Poplar Bluff, Missouri, from August 2009 through the present.  These records have not been associated with the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, the RO should obtain these records, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should obtain VA treatment records from the VAMC in Marion, Illinois, dating since October 2006.  The AMC/RO should also obtain VA treatment records from the VAMC in Poplar Bluff, Missouri, dating since August 2009.

2.  The Veteran should also be scheduled for an appropriate VA examination by a qualified physician for the purpose of evaluating the Veteran's diabetic nephropathy.  All indicated tests and studies are to be performed.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the examiner's report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

The physician is requested to address the extent of the Veteran's microalbuminuria from September 1, 2000, through the present.  The presence of symptoms such as constant albumin or recurring albumin with hyaline and granular casts or red blood cells should be addressed.  The physician also should discuss the presence of edema, hypertension, and kidney function.

3.  The Veteran must be given adequate notice of the date and place of any requested examination(s).  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completion of the above and any additional development deemed necessary, any issue remaining on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


